 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                              CASE NO. 2:19-CR-177-MCE
12                                  Plaintiff,              STIPULATION REGARDING EXCLUDABLE
                                                            TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                             ORDER
14   GILDARDO BARRIOS (a.k.a. Edgar                         DATE: April 29, 2021
     Munguia),                                              TIME: 10:00 a.m.
15   MARISA MUNGUIA,                                        COURT: Hon. Morrison C. England, Jr.
     MARIA DOLORES BARRIOS-ALVAREZ
16
                                   Defendants.
17

18
             This case was set for a status conference on April 29, 2021. By this stipulation, defendants
19
     Gildardo Barrios and Maria Dolores Barrios Alvarez, through their undersigned counsel, request that the
20
     Court continue the status conference to June 17, 2021, and to exclude time under Local Code T4 as well
21
     under the Court’s General Orders, for the reasons set forth below. Defendant Marisa Munguia has
22
     entered a guilty plea in this matter, and for that reason does not join in this stipulation.
23
             On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
24
     Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to
25
     continue all criminal matters to a date after June 1. This and previous General Orders were entered to
26
     address public health concerns related to COVID-19.
27
             Although the General Orders address the district-wide health concern, the Supreme Court has
28
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

       STIPULATION REGARDING EXCLUDABLE TIME                1
30     PERIODS UNDER SPEEDY TRIAL ACT
 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 4 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 6 or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 9 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

10 the ends of justice served by taking such action outweigh the best interest of the public and the

11 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

12 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

13 ends of justice served by the granting of such continuance outweigh the best interests of the public and

14 the defendant in a speedy trial.” Id.

15           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendants Gildardo

 5 Barrios and Maria Dolores Barrios-Alvarez, by and through their counsel of record, hereby stipulate as

 6 follows:

 7          1.     By this stipulation, the defendants now move to continue the status conference to June

 8 17, 2021, and to exclude time between the date of this Court’s order, and June 17, 2021, under Local

 9 Code T4, in addition to the exclusion of time the Court has already ordered in light of public health

10 concerns cited by the Court’s General Orders.

11          2.     The parties agree and stipulate, and request that the Court find the following:

12                 a)      The government has produced discovery in this matter including investigative

13          reports, photographs, and laboratory reports. The government has also made available to the

14          defense audio and video recordings.

15                 b)      Counsel for defendants will need additional time to review the discovery.

16          Defense counsel will also need time to review the current charges, to investigate and conduct

17          research related to the current charges, and to discuss potential resolutions with their clients, to

18          prepare pretrial motions, and to otherwise prepare for trial.

19                 c)      Counsel for defendants believe that failure to grant the above-requested

20          continuance would deny them the reasonable time necessary for effective preparation, taking into

21          account the exercise of due diligence.

22                 d)      The government does not object to the continuance.

23                 e)      Based on the above-stated findings, the ends of justice served by continuing the

24          case as requested outweigh the interest of the public and the defendant in a trial within the

25          original date prescribed by the Speedy Trial Act.

26                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27          et seq., within which trial must commence, the time period of the date of this Court’s order, to

28          June 17, 2021, inclusive, is deemed excludable pursuant to this Court’s General Orders, due to

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          the public health concerns created by the COVID-19 pandemic, as well to

 2          18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

 3          by the Court at defendant’s request on the basis of the Court’s finding that the ends of justice

 4          served by taking such action outweigh the best interest of the public and the defendant in a

 5          speedy trial.

 6          3.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9          IT IS SO STIPULATED.

10   Dated: April 26, 2021                          PHILLIP A. TALBERT
                                                    Acting United States Attorney
11
                                                    /s/ JAMES R. CONOLLY
12                                                  JAMES R. CONOLLY
                                                    Assistant United States Attorney
13
     Dated: April 26, 2021                          /s/ LEXI NEGIN
14
                                                    LEXI NEGIN
15                                                  Counsel for Defendant
                                                    GILDARDO BARRIOS
16
     Dated: April 26, 2021                          /s/ DANIEL L. OLSEN
17                                                  DANIEL L. OLSEN
                                                    Counsel for Defendant
18                                                  MARIA DOLORES BARRIOS-ALVAREZ
19
20                                                   ORDER
21          IT IS SO ORDERED.
22 Dated: May 3, 2021

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
